                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 3/9/2020
 ------------------------------------------------------------- X
                                                               :
 CHARLES DROWNS,                                               :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :             1:20-cv-01983-GHW
                              -v-                              :
                                                               :                  ORDER
 THE BOY SCOUTS OF AMERICA, and THE :
 GREATER NEW YORK COUNCILS OF                                  :
 THE BOY SCOUTS OF AMERICA,                                    :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:


           This action was removed from the Supreme Court of the State of New York, County of

New York, on March 5, 2020. Dkt. No. 1. Pursuant to Fed. R. Civ. P. 81(c)(3), if any party wishes

to demand a jury trial in this matter, the demand must be served and filed within the time frame set

forth in Fed. R. Civ. P. 38(b). Plaintiff’s counsel is directed to promptly file a notice of appearance

in this case. Defendants are directed to serve a copy of this order on Plaintiff, and to retain proof of

service.


           SO ORDERED.

Dated: March 9, 2020
New York, New York                                                 __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
